DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the amending of claim 5 and the cancellation of claims 7-10.
Response to Arguments
Applicant's arguments filed 09/03/2021 have been fully considered but they are not persuasive.
The Applicant has argued Welch does not disclose the same laser and monitoring system claimed.
The Examiner first notes that Welch has been modified in view of Park to utilize a same composition for the SOA and PD. Second, Welch (and Kobayashi-2) was acknowledged as not disclosing the particular driving voltage/current values. The Examiner, in the rejections of claims 7-10, provided reasoning referring to concepts well-known in the art, including the citations of MPEP 2144 I, 2144.03, 2144.05 II A, to demonstrate that modifying Welch (and Kobayashi-2) to make use of the claimed voltage/current values is considered obvious and supplied motivation thereto. The Applicant does not appear to have directly contested the Examiner’s outlined reasoning but has simply stated the amended claim language is not taught by Welch (or Park, or Kobayashi-1, or Kobayashi-2). The Examiner therefore does not find the submitted arguments persuasive.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 (and all claims dependent therefrom) is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 5 at lines 16-17 and 24-25 uses language of “according to the increase in the current applied to the optical receiver” and “according to the decrease in the voltage applied to the optical receiver”. Although the specification uses similar language of “apply” ([0034, 35]) it is understood that the change in current/voltage being referred to is a response of the optical receiver to received light and not an additional source of current/voltage being “applied”. The specification does not enable the particular claimed invention as it is understood that what is being described in the specification is the optical receiver responding to input light as opposed to the claimed optical receiver receiving an additionally applied current/voltage input.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 (and all claims dependent therefrom) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
Claim 5 recites the limitation “according to the increase in the current applied to the optical receiver” in lines 16-17.  There is insufficient antecedent basis for these limitations in the claim. As no “increase” and no “current” has been established in claim 5 the scope of the claim is unclear.
For purposes of examination, the claim limitation will be understood to be read as: “according to an increase in a current applied to the optical receiver”

Claim 5 recites the limitation “according to the decrease in the voltage applied to the optical receiver” in lines 24-25.  There is insufficient antecedent basis for these limitations in the claim. As no “decrease” and no “voltage” has been established in claim 5 the scope of the claim is unclear.
For purposes of examination, the claim limitation will be understood to be read as: “according to a decrease in a voltage applied to the optical receiver”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welch et al. (US 2003/0095737) in view of Park et al. (US 2005/0259708).
	With respect to claim 5, Welch teaches a semiconductor optical integrated device (fig.14) comprising: a DFB laser (fig.14 #102); an EA modulator (fig.14 #106) connected to the DFB laser; an SOA (fig.14 #108) monolithically integrated with the DFB laser and the EA modulator on a same substrate (fig.6/14 #100d, title, [0121]) and connected to an output end of the EA modulator (fig.14); and an optical receiver disposed on an output end side of the SOA (fig.14 #109), wherein a forward bias voltage or a forward bias current is applied to the optical receiver ([0185]), and the optical receiver is configured to monitor change in a detection value according to an intensity of input light to the optical receiver such that drive currents flowing in the DFB laser and the SOA are feedback controlled ([0193], fig.17 #132/136) according to the increase in the current applied to the optical receiver (understood to be the increase in photocurrent when the input light intensity is larger). Welch does not specify the receiver having a same composition as the SOA. Park teaches a similar integrated laser device (fig.3) wherein the receiver and the SOA have a same composition (fig.3, [0032]). It would have been obvious to one of ordinary skill in the art before the filing of the instant invention to utilize the same material composition for the receiver as the SOA as demonstrated by Park in order to simplify the manufacturing process by 
Welch further specifies the forward bias to be only “slightly” or “partially” applied which indicates the value is small ([0185]). Welch does not specify the forward bias voltage Vmonitor satisfies Vb<Vmonitor<VSOA, where a built-in voltage of the optical receiver is indicated by Vb and a drive voltage of the SOA is indicated by Vsoa. It is well known in the art that the built in voltage is an ‘intrinsic’ voltage which corresponds to a reverse bias current, which is in an opposite direction as compared to forward bias. Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to have the forward bias, such as voltage, be greater than the built in voltage in order to overcome the intrinsic voltage and drive the current in the opposite direction to enable the desired forward bias operation (see MPEP 2144 I, 2144.03, 2144.05 II A).
It is additionally well known in the art that the biasing, such as voltage, applied to the SOA must be of an adequate level to provide gain to allow for amplification of the optical signal. Therefore, it would have been obvious to one of ordinary skill in the art to optimize the voltage of Vsoa to be greater than the “slight” or “partial” forward bias voltage in order to drive the amplifier to a sufficient level to provide adequate gain to amplify the optical signal to a desired level (see MPEP 2144 I, 2144.03, 2144.05 II A).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welch and Park in view of  Kobayashi et al. (WO 2016/136183, US 2018/0026424 used as a substantial translation thereof).
With respect to claim 6, Welch, as modified, teaches the device outlined above, but does not teach each of the DFB laser and the SOA is connected to a same control terminal, and the same control terminal is configured such that the drive current flows in each of the DFB laser and the SOA. Kobayashi teaches a similar integrated laser device (fig.3b) including the DFB laser and the SOA to be connected to .

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being obvious over Kobayashi et al. (WO 2017/135381, US 2019/0036293 used as a substantial translation thereof) in view of Welch.
The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
With respect to claim 5, Kobayashi teaches a semiconductor optical integrated device (fig.8b) comprising: a DFB laser (fig.8b left side); an EA modulator (fig.8b 2nd from left) connected to the DFB laser; an SOA (fig.8b 3rd from left) monolithically integrated with the DFB laser and the EA modulator on a same substrate (fig.8b #502) and connected to an output end of the EA modulator (fig.8b); and an optical receiver disposed on an output end side of the SOA (fig.8b 2nd from right) and having a same 
Kobayashi teaches the device outlined above while Welch further specifies the forward bias to be only “slightly” or “partially” applied which indicates the value is small. Welch does not specify the forward bias voltage Vmonitor satisfies Vb<Vmonitor<VSOA, where a built-in voltage of the optical receiver is indicated by Vb and a drive voltage of the SOA is indicated by Vsoa. It is well known in the art that the built in voltage is an ‘intrinsic’ voltage which corresponds to a reverse bias current, which is in an opposite direction as compared to forward bias. Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to have the forward bias, such as voltage, be greater than the built in voltage in order to overcome the intrinsic voltage and drive the current in the opposite direction to enable the desired forward bias operation (see MPEP 2144 I, 2144.03, 2144.05 II A).
It is additionally well known in the art that the biasing, such as voltage, applied to the SOA must be of an adequate level to provide gain to allow for amplification of the optical signal. Therefore, it would have been obvious to one of ordinary skill in the art to optimize the voltage of Vsoa to be greater than the “slight” or “partial” forward bias voltage in order to drive the amplifier to a sufficient level to 
	With respect to claim 6, Kobayashi teaches each of the DFB laser and the SOA is connected to a same control terminal, and the same control terminal is configured such that the drive current flows in each of the DFB laser and the SOA ([0035]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/Primary Examiner, Art Unit 2828